In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated June 19, 1975, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. The right to a preliminary hearing as promptly as convenient after arrest, and to a revocation hearing within a reasonable time after the parolee is taken into custody, must be decided on a case by case basis (see Matter of McLucas v Oswald, 40 AD2d 311, app withdrawn 33 NY2d 639; see, also, Morrissey v Brewer, 408 US 471; cf. Barker v Wingo, 407 US 514). The record before us does not reveal any prejudice to petitioner as a result of the time lapse between his apprehension and the final hearing. Hopkins, Acting P. J., Martuscello, Latham, Rabin and Titone, JJ., concur.